    Case: 3:14-cv-00454-WHR Doc #: 286 Filed: 05/15/19 Page: 1 of 7 PAGEID #: 20117




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO

TRESSA SHERROD, et al.,                                 :        CASE NO. 3:14-cv-00454-WHR

           Plaintiffs,                                  :        Judge Walter H. Rice
                                                                 Magistrate Judge Michael J. Newman
v.                                                      :
                                                                 DEFENDANTS OFFICER SEAN C.
OFFICER SEAN C. WILLIAMS, et al.,                       :        WILLIAMS’, CHIEF DENNIS EVERS’,
                                                                 AND THE CITY OF BEAVERCREEK,
           Defendants.                                  :        OHIO’S RESPONSE TO COURT’S
                                                                 DIRECTIVE TO COUNSEL (DOC. 285)
                                                        :        AND RENEWAL OF MOTION TO
                                                                 SEVER CLAIMS AND FOR
                                                        :        SEPARATE TRIALS (DOC. 117)


           Now come Defendants, Officer Sean C. Williams, Chief Dennis Evers, and the City of

Beavercreek, Ohio (collectively the “Beavercreek Defendants”) 1, by and through counsel, and

hereby respond to this Court’s Directive to Counsel (Doc. 285) and also hereby renew their Motion

to Sever Claims and for Separate Trials (Doc. 117). 2 As explained in the following memorandum,

the Beavercreek Defendants do not intend to move this Court in limine to preclude evidence or

argument that Ronald Ritchie was a legal or proximate cause of John Crawford’s death. Indeed,

Plaintiffs’ and the Wal-Mart Defendants’ competing positions on the issue, and this Court’s

conclusion that “given the plethora of genuine issues of material fact on the [Ronald Ritchie



1
 Defendant Sgt. David M. Darkow is no longer a party in this case since the Court granted him summary judgment
and dismissed all claims against him with prejudice. (Decision and Entry, Doc. 240, PageID 17303.)
2
    The Court overruled the motion without prejudice to re-filing. (Doc. 278.)

                                                            1
 Case: 3:14-cv-00454-WHR Doc #: 286 Filed: 05/15/19 Page: 2 of 7 PAGEID #: 20118



proximate cause] issue in question[,]” it would constitute error not to hear any of the evidence at

trial, is all the more reason to sever the Beavercreek and Wal-Mart Defendants’ claims and order

separate trials.

                                                     Respectfully submitted,

 /s/ Edward J. Dowd                                  /s/ Neil F. Freund
 Edward J. Dowd (0018681)                            Neil F. Freund (0012183)
 Christopher T. Herman (0076894)                     Kelly M. Schroeder (0080637)
 SURDYK, DOWD & TURNER CO., L.P.A.                   FREUND, FREEZE & ARNOLD
 8163 Old Yankee Street, Suite C                     Fifth Third Center
 Dayton, Ohio 45458                                  1 South Main Street, Suite 1800
 Phone: (937) 222-2333                               Dayton, Ohio 45402-2017
 Fax: (937) 222-1970                                 Phone: (937) 222-2424
 edowd@sdtlawyers.com                                Fax: (937) 222-5369
 cherman@sdtlawyers.com                              callison@ffalaw.com
 Attorneys for Defendants Officer Sean C.            kschroeder@ffalaw.com
 Williams, Sgt. David M. Darkow, Chief Dennis        Attorneys for Defendants Officer Sean C.
 Evers and the City of Beavercreek, Ohio             Williams, Sgt. David M. Darkow, Chief
                                                     Dennis Evers and the City of Beavercreek,
                                                     Ohio

                                            MEMORANDUM

        This Court summarized the briefings on the Ronald Ritchie proximate cause issue

(hereinafter the “issue”) as follows:

        This matter is currently before the Court on Plaintiffs’ Motion in Limine to Preclude
        Argument that Ronald Ritchie was a Legal or Proximate Cause of John Crawford’s
        Death, Doc. #211. Plaintiffs ask the Court for an Order prohibiting the inclusion
        of Ronald Ritchie on the verdict form or otherwise arguing that he is a legal or
        proximate cause of the death. Wal-Mart, however, argues that the jury should be
        permitted to apportion some degree of fault to Ritchie, even though he has not been
        named as a defendant in this lawsuit. Doc. #245.

(Decision and Entry, Doc. 279, PageID 20058.) More specifically, Plaintiffs argued that Ronald

Ritchie, as a 911 caller, owed no duty to John Crawford because imposing any sort of duty would

have a chilling effect if the caller knew he could be liable for misperceiving events. (Doc. 211,

PageID 13025-13026.) And, even if the Court found a duty, Ritchie could not be the proximate

                                                 2
 Case: 3:14-cv-00454-WHR Doc #: 286 Filed: 05/15/19 Page: 3 of 7 PAGEID #: 20119



cause of the harm because he could not control the police officers’ conduct or the scene. (Id. at

PageID 13026-13027.) The Wal-Mart Defendants argued that, on account of Plaintiffs having

bound themselves in the Complaint to the notion that a reasonable person could not interpret John

Crawford’s movements as threatening or dangerous, Ritchie must have intentionally

misrepresented facts in his statements on the 911 call because they are contrary to the assertions

in Plaintiff’s Complaint. Thus, he acted tortiuously. (Doc. 245, PageID 17343.)

        Although this Court vacated in part its Decision and Entry on the issue (Doc. 279), the

Beavercreek Defendants agree with the Court that public policy favors reporting of crimes and

“citizens who in good faith report crimes or come forward as eyewitnesses” should be able to do

so “without fear of civil liability.” (Id. at PageID 20066 (citation omitted).) Further, the

Beavercreek Defendants agree that recognizing a claim for negligent misidentification would have

a “chilling effect on that public policy” and citizens should not be exposed to liability for making

an “honest mistake.” (Id.) Certainly, without the help of concerned citizens such as Ritchie, the

Beavercreek Defendants would find it increasingly difficult to fulfill their duty to protect and serve

the community. While it may now seem clear which side of the issue the Beavercreek Defendants

fall, it appears that regardless of their position, this Court is going to allow evidence and argument

on the issue throughout the trial. The reason for this conclusion is that the Court’s Decision and

Entry and Directive to Counsel indicated that Plaintiffs’ motion in limine on the issue remains

“OVERRULED without prejudice to renewal at the conclusion of the evidence adduced at trial,

in the form of a motion to preclude submission of this issue to the jury.” (Doc. 285, PageID 20115

(italics added).)

        The Court’s inclination to permit Wal-Mart to introduce hindsight evidence that the

information provided by Ritchie to the police was intentionally misleading would further prejudice

                                                  3
 Case: 3:14-cv-00454-WHR Doc #: 286 Filed: 05/15/19 Page: 4 of 7 PAGEID #: 20120



Officer Williams’ defense of the claims against him. This would be true regardless of whether the

Court ultimately rules in favor of Plaintiffs at the conclusion of the evidence. The allowance of

this evidence strengthens the Beavercreek Defendants’ arguments that the Court should order

separate trials for the claims against the Wal-Mart Defendants and Officer Williams. The

Beavercreek Defendants herein incorporate the arguments from their Motion to Sever Claims and

for Separate Trials, and also raise the following arguments related to the proximate cause and

apportionment issue.

       It has consistently been the position of the Beavercreek Defendants that Officer Williams

had a duty to, and did in fact, rely upon the information provided by Mr. Ritchie when he responded

to the scene. The Beavercreek Defendants do not intend to defend their actions by trying to blame

Mr. Ritchie or anyone else. However, Wal-Mart plans to do so. The jury is likely to be confused

as to why one defendant is pointing at Ritchie while the other is not. The potential for jury

speculation and confusion as to this question is limitless. They may wonder if the reason the

Beavercreek Defendants are not assigning blame is because they felt that they did something

wrong. Or, is it because they were not justified in relying upon the information received, and

therefore cannot argue it was Ritchie’s fault? Essentially, the concerns over why one party would

point the finger and the other not is limited only by their information. No curative instruction

could remedy this speculation and confusion.

       Immunity is another issue that favors separate trials for the claims against the Defendants.

In its response to Plaintiffs’ motion in limine concerning the issue, Wal-Mart cited apportionment

cases that involved employer and public entity immunities. This Court distinguished those cases

on the grounds that the claims underlying the immunity argument were necessarily based on

tortious conduct, and so apportionment to a non-party was appropriate. In Ritchie’s case, he would

                                                4
 Case: 3:14-cv-00454-WHR Doc #: 286 Filed: 05/15/19 Page: 5 of 7 PAGEID #: 20121



not be entitled to any immunity, and so it would be unfair to apportion fault to him as an unnamed

defendant if there is no basis for finding he engaged in tortious conduct. The immunities available

to Officer Williams could be confusing to a jury if all claims were tried together. If Officer

Williams is unsuccessful in his appeal of the denial of qualified and statutory immunity, he will

continue to assert immunity as a defense at trial. However, if the Williams and Wal-Mart claims

are tried together, the apportionment issue would likely result in juror confusion about the interplay

of immunity and could result in the apportionment of a greater percentage of fault to Williams if

the jury believes that, ultimately, immunity will absolve whatever liability is assigned to him.

       Finally, another argument favoring separate trials is that the jury could be confused as to

why the Beavercreek Defendants are not making the proximate cause/apportionment claim,

thereby leading to speculation about the merits of the Beavercreek Defendants’ defenses. In other

words, it is likely that the jury could think, since the Beavercreek Defendants are not asserting a

proximate cause defense, they must be conceding some amount of liability if they are not pointing

at the empty chair of Ronald Ritchie. If Wal-Mart points the finger at Ritchie as the proximate

cause, the jury could also speculate that Beavercreek had a heightened duty to verify the accuracy

of the 911 caller’s information before taking action. Extra precaution is not required under the

circumstances, and it is very possible that the jury could look at Officer Williams’ actions through

the lens of 20/20 hindsight, not follow the law ruling against such hindsight (see Graham v.

O’Connor, 490 U.S. 386, 396 (1989), and find him responsible for the claims alleged against him.

       For the reasons stated herein and in their renewed Motion to Sever Claims and for Separate

Trials, the Beavercreek Defendants respectfully ask the Court to order separate trials for the claims

against the Wal-Mart Defendants and the Beavercreek Defendants.



                                                  5
Case: 3:14-cv-00454-WHR Doc #: 286 Filed: 05/15/19 Page: 6 of 7 PAGEID #: 20122



                                               Respectfully submitted,

/s/ Edward J. Dowd                             /s/ Neil F. Freund
Edward J. Dowd (0018681)                       Neil F. Freund (0012183)
Christopher T. Herman (0076894)                Kelly M. Schroeder (0080637)
SURDYK, DOWD & TURNER CO., L.P.A.              FREUND, FREEZE & ARNOLD
8163 Old Yankee Street, Suite C                Fifth Third Center
Dayton, Ohio 45458                             1 South Main Street, Suite 1800
Phone: (937) 222-2333                          Dayton, Ohio 45402-2017
Fax: (937) 222-1970                            Phone: (937) 222-2424
edowd@sdtlawyers.com                           Fax: (937) 222-5369
cherman@sdtlawyers.com                         callison@ffalaw.com
Attorneys for Defendants Officer Sean C.       kschroeder@ffalaw.com
Williams, Sgt. David M. Darkow, Chief Dennis   Attorneys for Defendants Officer Sean C.
Evers and the City of Beavercreek, Ohio        Williams, Sgt. David M. Darkow, Chief
                                               Dennis Evers and the City of Beavercreek,
                                               Ohio




                                           6
 Case: 3:14-cv-00454-WHR Doc #: 286 Filed: 05/15/19 Page: 7 of 7 PAGEID #: 20123



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of May 2019, this document was served via electronic
mail upon the following:

Michael L. Wright, Esq.                             D. Patrick Kasson, Esq.
WRIGHT & SCHULTE, LLC                               REMINGER CO., L.P.A.
130 West Second Street                              65 E. State Street
Suite 1600                                          4th Floor
Dayton, Ohio 45402                                  Columbus, Ohio 43215
Attorney for Plaintiffs                             Attorney for Defendants Wal-Mart Stores,
                                                    Inc., Wal-Mart Stores East, L.P.,
Richard W. Schulte, Esq.                            and Wal-Mart Store #2124
WRIGHT & SCHULTE, LLC
812 East National Road                              Kevin E. Hexstall, Esq.
Vandalia, Ohio 45377                                2000 Market Street
Attorney for Plaintiffs                             Suite 2300
                                                    Philadelphia, Pennsylvania 19103
Dennis P. Mulvihill, Esq.                           Pro Hac Vice Attorney for Defendants
WRIGHT & SCHULTE, LLC                               Wal-Mart Stores, Inc., Wal-Mart Stores
23240 Chagrin Blvd.                                 East, L.P., and Wal-Mart Store #2124
Suite 620
Cleveland, Ohio 44122-5468
Attorney for Plaintiffs

Shean D. Williams, Esq.
THE COCHRAN FIRM - ATLANTA
127 Peachtree Street
Suite 1400
Atlanta, Georgia 30303
Pro Hac Vice Attorney for Plaintiffs

                                             /s/ Edward J. Dowd
                                             Edward J. Dowd (0018681)




                                                7
